THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of December 1, 2004, by and between KEYSTONE AUTOMOTIVE INDUSTRIES, INC., a
California corporation ("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION
("Bank").

 

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of February 1, 2002, as amended from time to time ("Credit Agreement").

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

1. Section 1.2.(a) is hereby amended by deleting "June 1, 2005" as the last day
on which Bank will make advances under the Line of Credit, and by substituting
for said date "July 1, 2006," with such change to be effective upon the
execution and delivery to Bank of a promissory note dated as of December 1, 2004
(which promissory note shall replace and be deemed the Line of Credit Note
defined in and made pursuant to the Credit Agreement) and all other contracts,
instruments and documents required by Bank to evidence such change.

2. Section 1.3 is hereby deleted in its entirety, and the following substituted
therefor:

" SECTION 1.3. FOREIGN EXCHANGE FACILITY.

(a) Foreign Exchange Facility. Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make available to Borrower a facility (the
"Foreign Exchange Facility") under which Bank, from time to time up to and
including July 1, 2006, will enter into foreign exchange contracts for the
account of Borrower for the purchase and/or sale by Borrower in United States
dollars of various foreign currencies; provided however, that the maximum amount
of all outstanding foreign exchange contracts shall not at any time exceed an
aggregate of One Million Two Hundred Fifty Thousand United States Dollars
(US$1,250,000.0). No foreign exchange contract shall be executed for a term in
excess of twelve (12) months or for a term which extends beyond the maturity
date of the Foreign Exchange Facility. Borrower shall have a "Delivery Limit"
under the Foreign Exchange Facility not to exceed at any time the aggregate
principal amount of Seven Hundred Fifty Thousand United States Dollars
(US$750,000.00), which Delivery Limit reflects the maximum principal amount of
Borrower's foreign exchange contracts which may mature during any two (2) day
period. All foreign exchange transactions shall be subject to the additional
terms of a Foreign Exchange Agreement dated as of July 21, 2003 ("Foreign
Exchange Agreement"), all terms of which are incorporated herein by this
reference.

(b) Settlement. Each foreign exchange contract under the Foreign Exchange
Facility shall be settled on its maturity date by Bank's debit to any deposit
account maintained by Borrower with Bank."

3. Section 1.7 is hereby deleted in its entirety, and the following substituted
therefor:

"SECTION 1.7. GUARANTIES. All indebtedness of Borrower to Bank shall be
guaranteed by each Guarantor Subsidiary in the principal amount of Forty Million
Seven Hundred Fifty Thousand Dollars ($40,750,000.00) each, as evidenced by and
subject to the terms of guaranties in form and substance satisfactory to Bank.
As of the date hereof, the Guarantor Subsidiaries are Keystone Automotive
Industries MN Inc., a Minnesota corporation, Keystone Automotive Industries FL,
Inc., a Florida corporation, Keystone Automotive Industries Resources, Inc., a
Delaware corporation, Keystone Automotive Industries TN, Inc., a Tennessee
corporation, Keystone Automotive Industries OH, Inc., an Ohio corporation and
Keystone Automotive Industries Nevada, Inc., a Nevada corporation."



4. Sections 4.9.(b) and (c) are hereby deleted in their entirety, and the
following substituted therefor:

"(b) Fixed Charge Coverage Ratio not less than 1.50 to 1.0, measured on a
rolling four quarter basis, with "Fixed Charge Coverage Ratio" defined as (a)
the aggregate of EBITDA (as defined above) minus (i) cash taxes, (ii)
maintenance capital expenditures, (iii) dividends and distributions, (iv)
withdrawals, and (v) treasury stock purchases in excess of an aggregate of
$10,000,000.00, divided by (b) the aggregate of interest, lease payments, and
scheduled principal payments.

(c) Tangible Net Worth not at any time less than $134,352,000.00 as of
Borrower's fiscal year ended March 31, 2004, and as of each fiscal quarter end
thereafter not less than $134,352,000.00 adjusted upward as of each fiscal
quarter end on a cumulative basis by an amount equal to the sum of 75% of net
income reported in each fiscal quarter plus 90% of equity offerings made during
such fiscal quarter less treasury stock purchases in excess of an aggregate of
$10,000,000.00, commencing with the fiscal quarter ending June 30, 2004, but not
including in such calculation net income for any fiscal quarter if the net
income is a negative number, with "Tangible Net Worth" defined as the aggregate
of total stockholders' equity plus subordinated debt less any intangible assets
less any amounts due from affiliated entities."

5. Section 5.2 is hereby deleted in its entirety, and the following substituted
therefor:

" SECTION 5.2. CAPITAL EXPENDITURES. Make any additional investment in fixed
assets in any fiscal year in excess of an aggregate of $15,000,000.00."

6. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

7. Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

WELLS FARGO BANK,

KEYSTONE AUTOMOTIVE NATIONAL ASSOCIATION

INDUSTRIES, INC.

By:/s/ Robert J. Louk

By: /s/ John Palumbo

Vice President

Title:CFO